              Case 3:19-cv-01717-AC   Document 57       Filed 10/09/20    Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


APRIL S. WALDEN,                                           No. 3:19-cv-01717-AC

                        Plaintiff,                         ORDER

         v.

PROVIDENCE HEALTH AND SERVICES,
aka PROVIDENCE ST. JOSEPH HEALTH,

                        Defendant.


HERNÁNDEZ, District Judge:

         Magistrate Judge Acosta issued a Findings and Recommendation [53] on August 24,

2020, in which he recommends that this Court dismiss Plaintiff’s state law claims with prejudice

and dismiss Plaintiff’s possible ADA and FMLA claims without prejudice. The matter is now

before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure

72(b).




1 - ORDER
         Case 3:19-cv-01717-AC        Document 57       Filed 10/09/20     Page 2 of 2




       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl.’s Obj., ECF 55. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [53].

Therefore, Defendant’s Motion to Dismiss [41] is GRANTED with prejudice as to Plaintiff’s

state law claims and without prejudice as to her possible ADA and FMLA claims.

       IT IS SO ORDERED.



                    October 9, 2020
       DATED: _______________________.



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
